By the Court.
The act of March 25,1891, entitled “An act to supplement sections sixteen hundred and seventy-two, sixteen hundred and seventy-five, and sixteen hundred and seventy-six, of the Revised Statutes,” (88 Ohio Raws, 197), which provides, among other things, that in cities of the third grade of the second class, having a population at the eleventh federal census of seventeen thousand five hundred and sixty-five, one member of the council at large shall be elected annually, who shall be president of the council and appoint all standing committees, applies only to the city of Hamilton, and is in conflict with section one of article thirteen of the constitution of this state, and void.

Judgment of ouster.